PANA-MINERALES S.A. Primea Calle El Carmen, EDF PH Villa Medici, Apt. 28 Torre C, Panama Republic of Panama October 20, 2009 VIA EDGAR United States Securities and Exchange Commission Washington, D.C., 20549 Attention:Mr. James Giugliano Staff Accounant Dear Sirs: In response to your letter dated October 15, 2009, the Company has contacted Madsen & Associates CPA’s Inc., Unit #3 -684 East Vine Street, Murray, Utah, 84107, as the Company’s principal auditors, to undertake an audit of the financial statements for the year ended August 31, 2008. The above will allow the auditors not to place explicit reliance on the work of Moore & Associates who previously audited the Company’s financial statements for the year ended August 31, 2008. Madsen & Associates CPA’s Inc. has indicated the audit should be completed on or before November 15, 2009 at which time a new audit report will be issued and included in the Form 10-K/A. Yours very truly; Pana-Minerales S.A. HECTOR F. V. DAVIS Hector Francisco Vasquez Davis Chief Executive Officer, President and Director c/cMadsen & Associates CPA’s Inc. – Rex Andersen -1-
